                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


    CHERYL UNGEMACH,
                                      1:18-cv-04987-NLH
                         Plaintiff,
                                      OPINION
    v.

    COMMISSIONER OF SOCIAL
    SECURITY,
                       Defendant.


APPEARANCES:

RICHARD LOWELL FRANKEL
KELLY OHLERT
BROSS & FRANKEL, PA
725 KENILWORTH AVE
CHERRY HILL, NJ 08002

     On behalf of Plaintiff

ROBERT S. DRUM
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123

     On behalf of Defendant

HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 and Supplemental Security Income



1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number
(“SSI”) 2 under Title II and Title XVI of the Social Security

Act. 3    42 U.S.C. § 401, et seq.   The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled at any time since her alleged onset date of

disability, June 1, 2013.      For the reasons stated below, this

Court will affirm that decision.

I.       BACKGROUND AND PROCEDURAL HISTORY

         On June 21, 2013, Plaintiff, Cheryl Ungemach,



of quarters of insured employment has suffered such a mental
or physical impairment that the claimant cannot perform
substantial gainful employment for at least twelve months. 42
U.S.C. § 423 et seq.

2 Supplemental Security Income is a program under the Social
Security Act that provides supplemental security income to
individuals who have attained age 65, or are blind or
disabled. 42 U.S.C. § 1381 et seq.
3 The standard for determining whether a claimant is disabled
is the same for both DIB and SSI. See Rutherford v. Barnhart,
399 F.3d 546, 551 n.1 (3d Cir. 2005) (citation omitted).
DIB regulations are found at 20 C.F.R. §§ 404.1500-404.1599,
and the parallel SSI regulations are found at 20 C.F.R. §§
416.900-416.999, which correspond to the last two digits of
the DIB cites (e.g., 20 C.F.R. § 404.1545 corresponds with 20
C.F.R. § 416.945). The Court will provide citations only to
the DIB regulations. See Carmon v. Barnhart, 81 F. App’x 410,
411 n.1 (3d Cir. 2003) (explaining that because “[t]he law and
regulations governing the determination of disability are the
same for both disability insurance benefits and [supplemental
security income],” “[w]e provide citations only to the
regulations respecting disability insurance benefits”).


                                     2
protectively filed an application for SSI and DIB, 4 alleging

that she became disabled as of June 1, 2013. 5   Plaintiff claims

that she can no longer work at her previous job as a lunchroom

aide because she suffers from numerous impairments, including

fibromyalgia, degenerative disc disease, migraines, and

irritable bowel syndrome (“IBS”). 6

     After Plaintiff’s initial claim was denied on September

3, 2013, and upon reconsideration on January 16, 2014,

Plaintiff requested a hearing before an ALJ, which was held on



4 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to
file for benefits. That date may be earlier than the date of
the formal application and may provide additional benefits to
the claimant. See SSA Handbook 1507; SSR 72-8.

5 Even though Plaintiff contends that her onset date of
disability is June 1, 2013, the relevant period for
Plaintiff’s SSI claim begins with her June 21, 2013
application date, through the date of the ALJ’s decision on
July 27, 2016. See 20 C.F.R. § 416.202 (claimant is not
eligible for SSI until, among other factors, the date on which
she files an application for SSI benefits); 20 C.F.R. §
416.501 (claimant may not be paid for SSI for any time period
that predates the first month she satisfies the eligibility
requirements, which cannot predate the date on which an
application was filed). This difference between eligibility
for SSI and DIB is not material to the Court’s analysis of
Plaintiff’s appeal.
6Plaintiff was 47 years old at the time of the alleged
disability onset date, which is defined as a younger
individual (age 18-49). During the claim process, Plaintiff
changed age category to closely approaching advanced age (age
50-54). 20 C.F.R. §§ 404.1563, 416.963.

                                 3
March 4, 2016.     On July 27, 2016, the ALJ issued an

unfavorable decision.     Plaintiff’s Request for Review of

Hearing Decision was denied by the Appeals Council on January

14, 2018, making the ALJ’s July 27, 2016 decision final.

Plaintiff brings this civil action for review of the

Commissioner’s decision.

II.   DISCUSSION

      A.   Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.       Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).       A reviewing court must

uphold the Commissioner’s factual decisions where they are

supported by “substantial evidence.”       42 U.S.C. §§ 405(g),

1383(c)(3); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

Substantial evidence means more than “a mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting

Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).

It means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”       Id.   The inquiry



                                   4
is not whether the reviewing court would have made the same

determination, but whether the Commissioner’s conclusion was

reasonable.    See Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir.

1988).

     A reviewing court has a duty to review the evidence in

its totality.    See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting

Willbanks v. Secretary of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988) (quoting Universal Camera Corp. V. NLRB,

340 U.S. 474, 488 (1951)).

     The Commissioner “must adequately explain in the record

his reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).    The Third

Circuit has held that an “ALJ must review all pertinent

medical evidence and explain his conciliations and

rejections.”    Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d

112, 122 (3d Cir. 2000).    Similarly, an ALJ must also consider

and weigh all of the non-medical evidence before him.    Id.

(citing Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir.



                                  5
1983)); Cotter v. Harris, 642 F.2d 700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained
           the weight he has given to obviously
           probative exhibits, to say that his
           decision is supported by substantial
           evidence approaches an abdication of the
           court’s duty to scrutinize the record as a
           whole to determine whether the conclusions
           reached are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).     Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart,

94 F. App’x 130, 133 (3d Cir. 2004).     In terms of judicial

review, a district court is not “empowered to weigh the

evidence or substitute its conclusions for those of the fact-

finder.”   Williams, 970 F.2d at 1182.    However, apart from the

substantial evidence inquiry, a reviewing court is entitled to

satisfy itself that the Commissioner arrived at his decision

by application of the proper legal standards.     Sykes, 228 F.3d

at 262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.



                                 6
1983); Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.    Standard for DIB and SSI 7

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be

expected to result in death, or which has lasted or can be

expected to last for a continuous period of not less than 12

months.   See 42 U.S.C. § 1382c(a)(3)(A).   Under this

definition, a Plaintiff qualifies as disabled only if his

physical or mental impairments are of such severity that he is

not only unable to perform his past relevant work, but cannot,

given his age, education, and work experience, engage in any

other type of substantial gainful work which exists in the




7 The standard for determining whether a claimant is disabled
is the same for both DIB and SSI. See Rutherford v. Barnhart,
399 F.3d 546, 551 n.1 (3d Cir. 2005) (citation omitted).
DIB regulations are found at 20 C.F.R. §§ 404.1500-404.1599.
Parallel SSI regulations are found at 20 C.F.R. §§ 416.900-
416.999, which correspond to the last two digits of the DIB
cites (e.g., 20 C.F.R. § 404.1545 corresponds with 20 C.F.R. §
416.945). The Court will provide citations only to the DIB
regulations. See Carmon v. Barnhart, 81 F. App’x 410, 411 n.1
(3d Cir. 2003) (because the law and regulations governing the
determination of disability are the same for both DIB and SSI
the Court provided citations to only one set of regulations).

                                  7
national economy, regardless of whether such work exists in

the immediate area in which he lives, or whether a specific

job vacancy exists for him, or whether he would be hired if he

applied for work.   42 U.S.C. § 1382c(a)(3)(B) (emphasis

added).

     The Commissioner has promulgated regulations 8 for

determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.   This five-

step process is summarized as follows:

     1.   If the claimant currently is engaged in substantial
          gainful employment, he will be found “not disabled.”

     2.   If the claimant does not suffer from a “severe
          impairment,” he will be found “not disabled.”

     3.   If the severe impairment meets or equals a listed
          impairment in 20 C.F.R. Part 404, Subpart P,
          Appendix 1 and has lasted or is expected to last for
          a continuous period of at least twelve months, the
          claimant will be found “disabled.”

     4.   If the claimant can still perform work he has done
          in the past (“past relevant work”) despite the
          severe impairment, he will be found “not disabled.”

     5.   Finally, the Commissioner will consider the
          claimant’s ability to perform work (“residual
          functional capacity”), age, education, and past work
          experience to determine whether or not he is capable
          of performing other work which exists in the

8 The regulations were amended various provisions effective
March 27, 2017. See 82 F.R. 5844. Because the ALJ issued her
decision prior to that effective date, the Court must employ
the standards in effect at the time of her decision.

                                 8
             national economy. If he is incapable, he will be
             found “disabled.” If he is capable, he will be
             found “not disabled.”

20 C.F.R. § 404.1520(b)-(f).      Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

      This five-step process involves a shifting burden of

proof.     See Wallace v. Secretary of Health & Human Servs., 722

F.2d 1150, 1153 (3d Cir. 1983).          In the first four steps of

the analysis, the burden is on the claimant to prove every

element of his claim by a preponderance of the evidence.          See

id.   In the final step, the Commissioner bears the burden of

proving that work is available for the Plaintiff: “Once a

claimant has proved that he is unable to perform his former

job, the burden shifts to the Commissioner to prove that there

is some other kind of substantial gainful employment he is

able to perform.”       Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir.

1987); see Olsen v. Schweiker, 703 F.2d 751, 753 (3d Cir.

1983).

      C.     Analysis

      At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.     At step two, the ALJ found that Plaintiff’s



                                     9
impairments of fibromyalgia and back disorders were severe.

At step three, the ALJ determined that neither Plaintiff’s

severe impairments nor her severe impairments in combination

with her other impairments equaled the severity of one of the

listed impairments.   The ALJ then determined that even though

Plaintiff did not have any past relevant work experience, 9

Plaintiff’s residual functional capacity (“RFC”) enabled her

to perform light work with certain restrictions. 10   The ALJ

consulted a vocational expert (“VE”), who testified that a

person with Plaintiff’s RFC could perform jobs which exist in

significant numbers in the national economy such as a



9The ALJ did not consider Plaintiff’s part-time, two-hour-a-
day job as a lunch room aide to be past relevant work. (R. at
36.)
1020 C.F.R. § 404.1567 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light,
medium, heavy, and very heavy.”); 20 C.F.R. § 404.1567 (“Light
work. Light work involves lifting no more than 20 pounds at a
time with frequent lifting or carrying of objects weighing up
to 10 pounds. Even though the weight lifted may be very
little, a job is in this category when it requires a good deal
of walking or standing, or when it involves sitting most of
the time with some pushing and pulling of arm or leg controls.
To be considered capable of performing a full or wide range of
light work, you must have the ability to do substantially all
of these activities. If someone can do light work, we
determine that he or she can also do sedentary work, unless
there are additional limiting factors such as loss of fine
dexterity or inability to sit for long periods of time. . .
.”).

                                10
teacher’s aide, office clerk, mail clerk/sorter, and

electrical assembler (steps four and five).

     Plaintiff argues that the ALJ erred in several ways.

Plaintiff argues the ALJ: (1) did not properly consider the

medical evidence; (2) did not consider Plaintiff’s IBS or

migraines in combination with her severe disorders in

formulating Plaintiff’s RFC; (3) failed to perform a function-

by-function analysis; (4) failed to follow HALLEX § I–2–7–

30(H), Proffer Procedures; 11 and (5) erroneously applied SSR

96-7p even though that rule was superseded by SSR 16-3p.

     The Court quickly rejects Plaintiff’s third, fourth, and

fifth bases for appeal because they are not independent

grounds for reversal, and the Court does not find that these

issues impact, even tangentially, Plaintiff’s other two bases

for appeal.   See Salles v. Commissioner of Social Sec., 229 F.

App’x 140, 149, 2007 WL 1827129, at *7 (3d Cir. 2007) (citing

Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004); SSR 96–




11HALLEX stands for the SSA's “Hearings, Appeals and
Litigation Law Manual.” It is intended to convey “guiding
principles, procedural guidance and information to the Office
of Hearings and Appeals (“OHA”) staff.... It also defines
procedures for carrying out policy and provides guidance for
processing and adjudicating claims at the Hearing, Appeals
Council, and Civil Action levels.” HALLEX § I–1–0–1, Purpose,
https://www.ssa.gov/OP_Home/hallex/I-01/I-1-0-1.html.

                                11
8p) (explaining that the SSA has stated that the RFC is a

function-by-function assessment based on all of the relevant

evidence of an individual's ability to do work-related

activities, but an ALJ does not need to use particular

language or adhere to a particular format in conducting his

RFC analysis, and therefore any alleged error in an ALJ’s

omission to perform a “function by function” analysis is

actually a challenge to his RFC assessment as a whole); Bordes

v. Commissioner of Social Sec., 235 F. App’x 853, 859, 2007 WL

1454289, at *4 (3d Cir. 2007) (citing Schweiker v. Hansen, 450

U.S. 785, 789 (1981)) (“HALLEX provisions . . . lack the force

of law and create no judicially-enforceable rights.”); Sasse

v. Commissioner of Social Security, 2019 WL 1233553, at *7

(D.N.J. 2019) (explaining that effective March 26, 2016, the

SSA issued Social Security Ruling 16-3p, which superseded SSR

96-7p, to eliminate the use of the term “credibility,” but

even though SSR 16–3p clarifies that adjudicators should not

make statements about an individual’s truthfulness, the

overarching task of assessing whether an individual’s

statements are consistent with other record evidence remains

the same).

     Although requiring slightly more analysis, the Court also



                               12
finds Plaintiff’s other two bases for appeal to be unavailing.

When considering a claimant’s disability benefits claim, an

ALJ’s duty is to review all the pertinent medical and

nonmedical evidence and explain his conciliations and

rejections.   20 C.F.R. § 404.1529; Burnett v. Comm'r of Soc.

Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000); Cotter v.

Harris, 642 F.2d 700, 707 (3d Cir. 1981).   A treating

physician’s opinions are typically entitled to “great weight,”

but an ALJ may reduce his reliance upon a treating physician’s

opinions if those opinions are inconsistent with other medical

evidence, and if he explains his reasoning.   Plummer v. Apfel,

186 F.3d 422, 439 (3d Cir. 1999) (“[A]n ALJ is permitted to

accept or reject all or part of any medical source's opinion,

as long as the ALJ supports his assessment with substantial

evidence.”); Cotter, 642 F.2d at 705 (“We are also cognizant

that when the medical testimony or conclusions are

conflicting, the ALJ is not only entitled but required to

choose between them. . . . [W]e need from the ALJ not only an

expression of the evidence s/he considered which supports the

result, but also some indication of the evidence which was

rejected.”); Chandler v. Commissioner of Social Sec., 667 F.3d

356, 361 (3d Cir. 2011) (citing 20 C.F.R. §§ 404.1527(e)(1),



                                13
404.1546(c); 20 C.F.R. § 404.1527(d)(1)-(2); SSR 96–6p) (other

quotations, citations, and alterations omitted) (“The ALJ -

not treating or examining physicians or State agency

consultants - must make the ultimate disability and RFC

determinations.   Although treating and examining physician

opinions often deserve more weight than the opinions of

doctors who review records, the law is clear . . . that the

opinion of a treating physician does not bind the ALJ on the

issue of functional capacity, and state agent opinions merit

significant consideration as well.”).

     Plaintiff argues that the ALJ improperly discounted

certain medical evidence without properly explaining her

reasoning.   To the contrary, the Court finds that the ALJ

satisfied her obligation in this regard.

     The ALJ observed:

     (1) The opinion of Plaintiff’s treating rheumatologist,

Dr. Moynihan, was based mainly on Plaintiff’s allegations, and

Dr. Moynihan’s progress notes concern the need for further

testing and treatment, which Plaintiff has refused (R. at 34);

     (2) Plaintiff’s primary care physician, Dr. Wu, provided

limited treatment for Plaintiff’s back pain and fibromyalgia,

with most of his treatment consisting of routine issues, such



                                14
a fever and irritable bowel (R. at 34);

     (3) Two consultative examiners’ opinions that found

Plaintiff to be capable of sedentary work, but that was not

supported by the record (R. at 34), which included:

       •   Plaintiff lives alone on the top floor of a duplex

           requiring her to use stairs (R. at 32);

       •   Plaintiff drives 10-15 minutes without experiencing

           pain (R. at 33);

       •   Even though her mother helps Plaintiff with laundry

           and her parents do most of her shopping, Plaintiff

           does her own cleaning, she can attend to her

           personal care, she makes simple meals, and cares for

           her cat (R. at 33);

       •   Plaintiff attends church services that last about an

           hour (R. at 33);

       •   In November 2013, Plaintiff saw Susan Lotkowski,

           D.O., who noted that the claimant’s gait was wide-

           based and she drags both of her feet when walking

           poor[ly].   However, Dr. Lotkowski also noted poor

           effort throughout the examination.   She found that

           the claimant's degenerative disc disease does not

           appear to be causing significant nerve root


                                 15
    compression and does not result in focal

    neurological deficits localizing to the lumbar

    spine.   Further, there was no evidence of

    significant neuropathy or polyneuropathy on

    examination.    Dr. Lotkowski recommended neck and

    back exercises and further testing (R. at 33);

•   In April 2016, consultative examiner Dr. Cornejo

    found: Upon examination, she was able to get on and

    off the examination table; go from lying down to

    sitting up; dress herself and was comfortable in the

    seated position during the interview.   There was no

    swelling or evidence of joint deformity of the upper

    extremities.   Although Dr. Cornejo noted decreased

    range of motion of the shoulders, he questioned the

    claimant's effort.   Further, he noted tenderness in

    the elbows, ulna and fingers with minimally

    decreased muscle strength of the biceps and triceps.

    Additionally, an examination of the lower

    extremities failed to reveal evidence of joint

    deformity, instability or swelling.   Her knees and

    ankles showed normal range of motion and no sensory

    deficit to light touch or pinprick.   An examination



                          16
           of the cervical and lumbar spines revealed decreased

           range of motion with tenderness.   Despite this, she

           was able to walk with a normal physiologic gait

           without a limp and did not require the use of an

           ambulation aid. (R. at 35);

     (4) Plaintiff does not take any medication other than

aspirin and natural supplements (R. at 32);

     (5) Plaintiff has rejected her doctors’ prescribed

treatments, refusing to take medication, and she claims she

cannot swim due to a chlorine allergy, and she has no money

for physical therapy (R. at 33);

     (6) Plaintiff as “bad days” once a month (R. at 32);

     (7) The record shows that the treatment the claimant has

received has been routine and conservative, consisting mainly

of routine follow-ups with her rheumatologist and unremarkable

testing.   She has undergone limited treatment due to her fear

of potential side effects.   In order to [qualify for]

benefits, the claimant must follow treatment prescribed by her

physicians if this treatment can restore her ability to work.

If the claimant does not follow the prescribed treatment

without a good reason, the undersigned will find them not

disabled (20 CPR 404.1530 and 416.930) (R. at 35).



                                17
     Plaintiff disagrees with the ALJ’s assessment of the

above outlined evidence, but it cannot be found that the ALJ

failed to comply with Plummer and Cotter and provide a

sufficient expression of the evidence she considered, and how

she viewed it in formulating Plaintiff’s RFC.

     The ALJ also did not err in her consideration of

Plaintiff’s migraines.   It is true that an ALJ must consider

all of a claimant’s impairments when assessing her RFC, but

the non-severe impairments must be established by credible

evidence and have demonstrable impact on a claimant’s RFC.

See 20 C.F.R. § 404.1545(a)(2) (“We will consider all of your

medically determinable impairments of which we are aware,

including your medically determinable impairments that are not

‘severe,’ as explained in §§ 404.1520(c), 404.1521, and

404.1523, when we assess your residual functional capacity.”);

Page v. Barnhart, 108 F. App’x 735, 738 (3d Cir. 2004) (“An

impairment is not severe if medical evidence establishes that

the condition has no more than a minimal impact on the

individual's ability to engage in basic work activities.”).

     The ALJ noted that one of Plaintiff’s claimed impairments

was migraine headaches, and that she experienced migraine

headaches triggered by noise at work.   (R. 32.)   Plaintiff



                                18
argues that the ALJ’s failure to mention her migraines in the

remainder of the decision was erroneous and requires remand.

To support her argument, Plaintiff provides a string cite to

the record without providing any detail as to the contents of

those citations.   The Court has viewed the record citations,

and finds that none of them supports her argument.

     R. at 214: Disability Report – Adult – Form SSA-336,
     which is a form Plaintiff completed herself as part of
     the application process, on which she lists migraines as
     one of her conditions.

     R. at 280: Letter from Plaintiff’s counsel to the ALJ
     after the hearing before the ALJ regarding the proffer of
     Dr. Cornejo, in which counsel argues that Dr. Cornejo did
     not address Plaintiff’s migraines.

     R. at 317: Initial visit summary with Dr. Moynihan on
     October 25, 2012, where Plaintiff reported her history,
     including that she experiences migraines.

     R. at 352: Medical source form completed by Dr. Moynihan
     on October 24, 2013 where it lists Plaintiff’s
     impairments based on what Plaintiff reported during the
     October 25, 2012 office visit.

     R. at 361: Treatment record from Plaintiff’s November 15,
     2013 office visit with Dr. Lotkowski, where Plaintiff
     reported that she experienced migraines.

     R. at 368: Office visit note with Dr. Wu on February 27,
     2015 for pain in lower abdomen, which lists migraines as
     one of her conditions, but this treatment note is
     unrelated to migraines.

     R. at 385: Office visit with Dr. Wu on December 29, 2015
     for fever and sore throat, which lists migraines as one
     of her conditions, but this treatment note is unrelated
     to migraines.


                                19
     R. at 390: Duplicate of R. at 385.

     Other than Plaintiff’s self-reporting that she

experiences migraines, which her physicians have recorded in

their records, Plaintiff does not cite to one medical record

that reveals any office visit specific to her migraines, or

documents how her migraine headaches impact her functioning.

The ALJ cannot be faulted for not considering Plaintiff’s

migraine headaches in the RFC assessment because the only

record of Plaintiff’s migraines is Plaintiff’s conclusory

statement that she experiences them.   See Hatton v.

Commissioner of Social Security Admin., 131 F. App’x 877, 879

(3d Cir. 2005) (citing 20 C.F.R. § 404.1527(d)(2)) (“[A]

medical source's recitation of subjective complaints is not

entitled to any weight.”); Craig v. Chater, 76 F.3d 585, 590

n.2 (4th Cir. 1996) (holding that a medical source does not

transform the claimant's subjective complaints into objective

findings simply by recording them in his narrative report)). 12


12Plaintiff makes the same argument regarding Plaintiff’s
IBS/gastritis and severe fatigue. For Plaintiff’s
IBS/gastritis, Plaintiff does not cite to any record evidence
not considered by the ALJ. For Plaintiff’s severe fatigue,
Plaintiff cites to four medical records which are the same
type as those documenting her migraine headaches – i.e.,
Plaintiff’s self-reporting that she feels fatigued. (R. at
371-80, 385, 390, 401.) For the same reasons the Court

                                20
III. CONCLUSION

     This Court may not second guess the ALJ’s conclusions,

and may only determine whether substantial evidence supports

the ALJ’s determinations.   Hartzell v. Astrue, 741 F. Supp. 2d

645, 647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)) (explaining that the pinnacle legal

principal is that a district court is not empowered to weigh

the evidence or substitute its conclusions for those of the

ALJ).   The Court finds in this case the ALJ’s determination

that Plaintiff was not totally disabled as of June 1, 2013 is

supported by substantial evidence.   The decision of the ALJ is

therefore affirmed.

     An accompanying Order will be issued.



Date: July 11, 2019                     s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




rejects Plaintiff’s argument regarding the ALJ’s failure to
consider her migraines, the Court rejects Plaintiff’s argument
regarding her IBS/gastritis and severe fatigue.

                                21
